Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Solar et al. (US 2013/0096570) in view of Mark et al. (US 2013/0102886).
Regarding claim 1, Solar et al. disclose a system (Figures 5 and 6A) for performing an intracranial procedure (¶[0031]), the system comprising: a column (502) comprising at least one interior lumen and an outer surface; a ball joint (106) for coupling with said column; a support accessory (104/114) for coupling with said ball joint, said support accessory comprising a central aperture (at 120 - Figure 5), a hub (114); and a fitting (108) for coupling with said hub, whereby the column can be slidingly and tiltably engaged with the support accessory via the central aperture and the ball joint (¶[0034], [0045]).  
Solar et al. fail to disclose that the column is transparent or has an outer surface including symbols indicating depth in a mirror image orientation; and/or, at least three lobes extending radially from the hub.
Mark et al. disclose a similar column (102; Figure 3) for use in an intracranial procedure (¶[0066]) which is transparent (¶[0069]) and having an outer surface with depth indicating symbols (138a-d; Figure 3; the position of the symbols along the length of the column could be correlated to a depth measurement) which allows the location and identity of structures seen through the column to be determined (¶[0076]).  Mark et al. further teach that visual indicators (194) for a different intracranial column can be provided on opposite sides of the column (Figures 7A and 8A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and in view of Mark et al. to have made the column of Solar et al. transparent with symbols on the outer surface in order to allow allows the location and identity of structures seen through the column to be determined.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the symbols on opposite sides of the column as shown by Mark et al. for symbols 194 since one skilled in the art would recognize that this would increase their visibility.  The symbols would need to be provided in a mirror image orientation in order to be viewable in their standard orientation when viewed directly.
Solar et al. fail to disclose that the support accessory comprises at least three lobes extending radially from the hub.  Solar et al. intend for the column to be trackable by an imaging system via markers (¶[0052]-[0055]).
Mark et al. teach that a similar hub (300; Figure 11I) can have three lobes (352) in order to support sensors (354) which allow an imaging system to determine a position of the column (¶[0106]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the hub of Solar et al. with the three lobes of Mark et al. in order to support sensors to assist the imaging system with tracking the column.
Regarding claim 2, since the column of Solar et al. would be transparent, the symbols would be viewable from inside the column.  Alternatively, Mark et al. disclose that the symbols may be printed on an inside surface of the column (¶[0076]).
Regarding claim 3, the lobes comprise a broadened segment (base of lobes - Figure 11I of Mark et al.).  
Regarding claim 4, the two lobes of Solar et al. having apertures (118a/b; Figure 2) for accommodating fastening members (116a/b) can be considered as part of the at least three lobes.
Regarding claim 5, the ball joint comprises a bulb (106; Figure 6A of Solar et al.) and the hub comprises walls surrounding said central aperture, and said walls are configured to engage said bulb (see interior walls of 104 in Figure 6A).  
Regarding claim 8, the hub and fitting are configured for threaded engagements (¶[0037]; Figure 6A of Solar et al.).  

Claims 9-13, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Solar et al. (US 2013/0096570) in view of Stephan et al. (US 2011/0046682).
Regarding claim 9, Solar et al. disclose a system (Figure 3A) for performing intracranial procedures (¶[0031]), comprising: a column (110) comprising at least one interior lumen (at 110 - Figure 3A); a ball joint (106) for coupling with said column;  14a support accessory for coupling with said ball joint, said support accessory comprising a central aperture (at 120 - Figure 1), a hub (114 or 114/108), and a securing structure (lobes having members 118A/B) extending radially from said hub; a fitting (104) for coupling (¶[0035]) with said hub; whereby the column can be slidingly and tiltably engaged with the support accessory via the central aperture and the ball joint (¶[0034], [0045]).
Solar et al. fail to disclose an inner core including an atraumatic distal tip or an expandable stem and socket as claimed.  Solar et al. disclose that the fitting can comprise an expansion mechanism such as used for drywall in order to better anchor the system to the skull (¶[0036]).
Stephan et al. disclose a mechanism (Figures 12A-D) for anchoring a fitting (86d) to a skull (88a/b) wherein the fitting comprises stem (86d) expandable by a socket (92) inserted into an opening, via an inner core (40) with an atraumatic distal tip (48) to engage the opening and the fitting (¶[0172]-[0177]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the expandable stem and socket mechanism of Stephan et al. with the support accessory of Solar et al. in order to better anchor the system to the skull.
Regarding claim 10, the inner core is removably insertable into the column (Figure 12E of Stephan et al.; noting that the column diameter is greater than the ball joint diameter - Figure 3A of Solar et al, through which the core must be inserted).  
Regarding claim 11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have inserted the inner core through the column since the column is intended to guide and align various instrument (¶[0034] of Solar et al.).
Regarding claim 12, the inner core is positioned within the column (made obvious as described above in regard to claim 11) and the atraumatic distal tip of the inner core extends distally beyond an open distal end of the column (Figure 12D of Stephan et al.).  
Regarding claim 13, the securing structure includes apertures (118 A/B of Solar et al.) for accommodating one or more fastening mechanisms (116 A/B).  
Regarding claim 16, the ball joint comprises a bulb (106 of Solar et al.), said hub comprises walls surrounding said central aperture, and said walls are configured to engage said bulb (see interior walls of 108 in Figure 3A).  
Regarding claim 19, Solar et al. fail to disclose that the hub and fitting are configured for threaded engagement.  Solar et al. disclose that the hub and fitting can be coupled together (¶[0035] of Solar et al.).  Solar et al. disclose that various other components of their invention can be coupled together via threaded engagement (¶[0034], [0037]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have coupled the fitting to the hub via threaded engagement as a matter of applying a known technique for connecting components of the same device which would predictably result in connection of the hub and fitting (MPEP 2143(I)(D)).  

Claims 14, 15, 20, 21 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Solar et al. (US 2013/0096570; hereinafter “Solar et al. ‘570”) in view of Stephan et al. (US 2011/0046682) and Solar et al. (US 2004/0167542; hereinafter “Solar et al. ‘542”).
Regarding claims 14, 15 and 20, Solar et al. ‘570 disclose a support assembly (Figure 3A) for performing an intracranial procedure (¶[0031]) as described above and comprising: a ball joint (106) configured to engage an introducer; a support accessory (104/108/114) for coupling with said ball joint, said support accessory comprising a central aperture (at 120 - Figure 1), a hub (114 or 114/108), and two lobes (surrounding 118a and 118b - Figure 2) extending radially from said hub, wherein at least one of said lobes comprises one or more apertures (118A or 118B) for accommodating one or more fastening elements (116A or 116B); a fitting (104) for coupling (¶[0035]) with said hub.
Solar et al. ‘570 fail to disclose that the fitting comprises an expandable stem or a socket as claimed.  Solar et al. disclose that the fitting can comprise an expansion mechanism such as used for drywall in order to better anchor the system to the skull (¶[0036]).
Stephan et al. disclose a mechanism (Figures 12A-D) for anchoring a fitting (86d) to a skull (88a/b) wherein the fitting comprises stem (86d) expandable by a socket (92) inserted into an opening, to engage the opening and the fitting (¶[0172]-[0177]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the expandable stem and socket mechanism of Stephan et al. with the support accessory of Solar et al. in order to better anchor the system to the skull.
Solar et al. ‘570 fail to disclose that there are at least three lobes extending radially from the hub.
Solar et al. ‘542 effectively teach that a very similar support accessory can have three lobes for fastening elements (see 3 unlabeled lobes in Figures 14 and 15, and lobes 1608 in Figure 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and in view of Solar et al. ‘542 to have provided the support accessory of Solar et al. ‘570 with three lobes with apertures as claimed in order to better secure the support accessory to a patient.  Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 21, the said ball joint comprises a bulb (106; Figure 3A of Solar et al. ‘570), said hub comprises walls surrounding said central aperture, and said walls are configured to engage said bulb.  
Regarding claim 24, the hub and fitting are configured for threaded engagements (¶[0037]; Figure 6A of Solar et al. ‘570).  
Regarding claim 25, the system comprises an introducer (110 of Solar et al. ‘570) comprising at least one interior lumen.  
Regarding claim 26, the introducer can be slidingly (via threading) and tiltably (Figure 3B) engaged with the support assembly via the central aperture and the ball joint.


Allowable Subject Matter
Claims 6, 7, 17, 18, 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771